                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

MATTHEW PAUL BOROWSKI,

               Plaintiff,

       v.                                                Case No. 3:16-cv-00848-JPG-SCW

MAUREEN P. BAIRD, et al.,

               Defendants.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       This is a First Amendment case against federal officials pursuant to Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971). Plaintiff Matthew Paul Borowski—a prisoner at

the United States Penitentiary in Marion, Illinois—claims that prison officials violated his First

Amendment rights when they confiscated some of his mail: specifically, a risqué “Straight

Stuntin’ Double Trouble 2016–18” calendar that Borowski ordered from an outside vendor.

(ECF No. 47, p. 4.) Prison officials explained that several pages of the calendar had pictures of

women with areolas, genitals, and the like visible—so they exercised their discretion pursuant to

28 C.F.R. §§ 540.71 and 540.72 to reject the calendar as sexually explicit material. (Id.)

Borowski then sued, arguing that the publisher of the magazine informed him that the calendar

contained no nudity and that Marion was the first federal facility to reject the calendar—an

alleged violation of his First Amendment rights. (Id.)

       The defendants have now moved to dismiss this case pursuant to Federal Rule of Civil

Procedure 12(b)(1) for lack of subject-matter jurisdiction—although the Court more correctly

construes it under Rule 12(b)(6) for failure to state a claim, for the Court has jurisdiction over

this case pursuant to 28 U.S.C. § 1331 since it deals with a federal constitutional question—and


                                                1
Magistrate Judge Williams advises this Court to grant that motion in his Report and

Recommendation. (ECF Nos. 53, 62.) Because of Borowski’s objection to Magistrate Judge

Williams’s Report, this Court has reviewed it de novo. FED. R. CIV. P. 72(b)(3); Johnson v. Zema

Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999). And as always with a Rule 12(b)(6) motion to

dismiss, the Court accepts as true all well-pled allegations in the complaint and centers instead

on whether the plaintiff has pled factual content that suggests that he has a plausible claim for

relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

          It is well established that the First Amendment protects a prisoner’s ability to send and

receive mail, with certain caveats related to the prison’s legitimate penological interests. Pell v.

Procunier, 417 U.S. 817, 822 (1974); Thornburgh v. Abbott, 490 U.S. 401 (1989); Zimmerman v.

Tribble, 226 F.3d 568, 572 (7th Cir. 2000). The problem for Borowski, however, is that he

cannot bring this type of claim against federal officials pursuant to Bivens v. Six Unknown

Named Agents, 403 U.S. 388 (1971). Even though district courts used to routinely adjudicate

these types of matters, the Supreme Court changed the game in Ziglar v. Abbasi, — U.S. —, 137

S.Ct. 1843 (2017). In Ziglar—a prisoner Bivens action dealing with the Fourth and Fifth

Amendments—the Supreme Court held that federal courts should not expand Bivens actions to

reach contexts that the Supreme Court has not officially recognized unless “special factors”

counsel otherwise. 137 S.Ct. at 1859-60. The idea is that since Bivens is an implied remedy for

damages under Constitutional principles rather than a legislatively-created remedy like 42 U.S.C.

§ 1983, courts should not expand that remedy unless there are special circumstances at hand. Id.

at 1854–55.




                                                  2
       The Supreme Court then explained that they have only officially recognized Bivens

theories in three scenarios: (1) Fourth Amendment unreasonable searches and seizures; (2) Fifth

Amendment gender discrimination; and (3) Eighth Amendment deliberate indifference to

medical needs. Id. at 1855–56 (citing Bivens, 403 U.S. at 397; Davis v. Passman, 442 U.S. 228

(1979); Carlson v. Green, 446 U.S. 14 (1980)). This case—a First Amendment action dealing

with a raunchy calendar—is none of those things, and even though federal courts used to

adjudicate First Amendment Bivens actions all the time, the Court may no longer do so according

to Ziglar. Especially considering that the Supreme Court said a few years before Ziglar: “We

have never held that Bivens extends to First Amendment claims”—making it quite clear that the

Supreme Court has not yet “officially recognized” a First Amendment Bivens claim. Reichle v.

Howards, 566 U.S. at 663 n. 4 (2012).

       There is one exception, however, as previously mentioned: whether there are “special

factors” in this case that urge expanding Bivens here. These include questions like “whether the

Judiciary is well suited, absent congressional action or instruction, to consider and weigh the

costs and benefits of allowing a damages action to proceed,” and whether “there is an alternative

remedial structure present in a certain case.” Id. at 1858. And here, as Magistrate Judge Williams

explains in his Report and Recommendation, Borowski has alternative avenues to obtain relief:

he can go through the Bureau of Prison’s administrative remedies program; he can file small

claims under 31 U.S.C. § 3723 and 3724; he can file complaints with the Inspector General; and

more. The Court does not believe it should turn this simple prison administrative issue regarding

sexually explicit material into a lawsuit about money damages absent any sort of congressional

action. Indeed, “[n]ationwide, district courts seem to be in agreement that, post-Abbasi, prisoners

have no right to bring a Bivens action for violation of the First Amendment.” Harris v. Dunbar,



                                                3
No. 217CV00536WTLDLP, 2018 WL 3574736, at *3 (S.D. Ind. July 25, 2018) (collecting

cases). This Court joins those hordes of other district courts in agreement.

                                         CONCLUSION

       Accordingly, the Court:

       •   ADOPTS Magistrate Judge Williams’s Report and Recommendation in regards to its
           analysis on the Ziglar issue (ECF No. 62);

       •   OVERRULES Borowski’s objection to the Report (ECF No. 63);

       •   GRANTS the defendants’ motion to dismiss Borowski’s First Amendment claims
           (ECF No. 53);

       •   REMINDS Borowski that even though he filed a second-amended complaint that
           attempts to bring a Fifth Amendment due process claim against defendants Powers,
           Nelson, and Connors, the Court already dismissed that claim WITH PREJUDICE
           (ECF No. 45);

       •   DISMISSES this action WITH PREJDICE, and

       •   DIRECTS the Clerk of Court to judgment to enter accordingly.

IT IS SO ORDERED.

DATED: DECEMBER 14, 2018

                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      U.S. DISTRICT JUDGE




                                                 4
